Appeal by the employer and its insurance carrier from an award of death benefits. Decedent was employed as a truck driver. On February 3, 1950, he had made a delivery of two packages weighing a total of 136 lbs. While there is no direct evidence, there is sufficient proof to warrant the inference that he had carried them for some distance from his truck to a platform. Shortly thereafter he was found slumped over the wheel of his truck and was dead when a physician arrived. The medical testimony of causal relation is unsatisfactory. Claimant’s doctor testified only to assumptions and did not express any clear cut opinion with reasonable medical certainty. Claimant’s attorney indicated that he had further medical testimony and appellants’ attorney requested an opportunity to present medical testimony, but the referee closed the ease and made an award. The present record is insufficient to sustain the award and we think both sides should have an opportunity to present further proof. Award reversed, on the law, and the matter remitted to the Workmen’s Compensation Board for further proof, with costs to appellants against the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.